______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


ESTATE OF MADISON JODY JENSEN,

                       Plaintiff,                       MEMORANDUM DECISION AND
                                                                ORDER
vs.
                                                             Case No. 2:17CV1031DAK
DUCHESNE COUNTY, ET AL.,
                                                                Judge Dale A. Kimball
                       Defendants.



       This matter is before the court on Defendant Duchesne County’s Motion to Dismiss

Plaintiff’s punitive damages claim against the County. [ECF Docket No. 106]. Plaintiff filed a

response stating that it did not oppose Duchesne County’s motion, and Duchesne County filed a

Request to Submit for Decision instead of filing a reply. Therefore, the parties have fully briefed

the motion.

       The parties agree that it is settled law that a municipality is immune from punitive

damages under 42 U.S.C. § 1983 claims. City of Newport v. Fact Concerts, Inc., 453 U.S. 247,

271 (1981). Accordingly, the court grants Duchesne County’s Motion to Dismiss and dismisses

Plaintiff’s claim for punitive damages against Duchesne County.

       DATED this 24th day of April, 2019.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL,
                                              United States District Judge
